Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 12, 2005, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant challenges certain remarks made by the prosecution in summation. However, contrary to the defendant’s contention, the remarks do not warrant reversal and a new trial (see People v Crimmins, 36 NY2d 230, 237 [1975]).
The defendant’s remaining contention is without merit. Fisher, J.E, Balkin, McCarthy and Chambers, JJ., concur.